DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 09/11/2020. Claims 1, 3-8, and 10-16 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 09/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (3GPP TSG RAN WG1 Meeting #92, R1-1802427, February 26th – March 2nd, 2018).

	Regarding claim 8, the cited reference 3GPP discloses a method comprising: receiving a set of resources associated with accessing a network, wherein the set of resources comprises a first set of time-frequency resources and a second set of time-frequency resources (Section 3-1 discloses MA resource pool configuration where MA resource pool comprises of one or more MA resources and the resource pool can be configured to include multiple individual resources in both time and frequency); determining parameters associated with a transmission (Section 5 discloses that a UE determine the suitable choice of MCS and number of repetitions depending on the channel conditions for the initial transmission and selects the MCS and/or the number of repetitions based on DL measurements (e.g., DL pathloss/RSRP)… the transmission characteristics like MCS/RV/repetition level/MA physical resource size can be adjusted according to an adaptive retransmission scheme), wherein the parameters comprise a signal to noise ratio (SNR) and at least one of a reliability or a latency (Section 5 discloses Link adaptation for grant free UL NOMA transmission where the UE determine the suitable choice of MCS and number of repetitions depending on the channel conditions for the initial transmission and selects the MCS and/or the number of repetitions based on DL measurements (e.g., DL pathloss/RSRP)); determining a set of time-frequency resources associated with the transmission based on the determined parameters, wherein the determined set of time-frequency resources comprises the first set of time-frequency resources or the second set of time-frequency resources (Section 31 discloses that the resource pool can be configured to include multiple individual resources in both time and frequency, and can occur periodically. Resource configurations in time and frequency are configured via RRC signalling. In other words, MA physical resource are known to the UE for grant free UL transmission. packet payload sizes from multiple UEs could be different. In order to allow efficient usage of the resource… multiple NOMA sub-regions can be defined within one NOMA resource pool, where each NOMA sub-region may be tailored for one particular MCS, TBS or coverage enhancement level considering support for mMTC); receiving a multiple access signature (MAS) set; determining a MAS from the received MAS set based on the determined set of time-frequency resources; and sending the transmission in the determined set of time-frequency resources using the determined MAS (Section 3- 2 discloses MA signature selection implies UE’s selection or determination of a particular MA signature from a pool of available signatures for a MA signature type… This can be a function of one or more of: the time/frequency physical resource index. Section 2 discloses provide information about the transmission parameters and possibly at least a part of the MA signature to the gNB receiver… gNB detects preamble and determines certain information (e.g., TBS/MCS/resource and MA signature) for data channel reception).

Regarding claims 12, the cited reference 3GPP discloses all limitations of claim 8. 3GPP further discloses wherein determining the MAS based on the set of time-frequency resources comprises determining the MAS based on the set of time-frequency resources using one or more of traffic types, identifications, indicated beams, RRC connection information, configuration information, and measurements (Section 3-2 discloses that MA signature selection implies UE’s selection or determination of a particular MA signature from a pool of available signatures for a MA signature type. This can be a function of one or more of: the time/frequency physical resource index, UE identity and cell ID).

Regarding claims 16, the cited reference 3GPP discloses all limitations of claim 8. 3GPP further discloses wherein the set of resources associated with accessing the network comprises non-orthogonal resources (Section 7 discloses that NOMA transmission, including MA 
resource configuration and selection).

Regarding claim 1, the cited reference 3GPP teaches a wireless transmit/receive unit (WTRU) comprising: a memory; and a processor (Section 3-1 discloses that the MA physical resource and MA signature are signaled via RCC from gNB to UE, the UE is a hardware which include memory and processors to perform communication with the base station) configured to perform substantially the same features of the method of 
claim 8. Therefore the claim is subject to the same rejection as claim 8.

Regarding claim 5, the claim is drawn to a wireless transmit/receive unit (WTRU) performing substantially the same features of the method of claim 12. Therefore the claim is subject to the same rejection as claim 12.

Regarding claim 15, the claim is drawn to a wireless transmit/receive unit (WTRU) performing substantially the same features of the method of claim 16. Therefore the claim is subject to the same rejection as claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #92, R1-1802427, February 26th – March 2nd, 2018), in view of Karaoguz et al (US20120157111).

	Regarding claim 10, the cited reference 3GPP discloses all limitations of claim 8. However, 3GPP does not explicitly teach the first set of time-frequency resources is associated with a high level reliability for the transmission and the second set of time-frequency resources 
is associated with a low level reliability for the transmission.
In an analogous art Karaoguz teaches the first set of time-frequency resources is associated with a high level reliability for the transmission and the second set of time-frequency resources is associated with a low level reliability for the transmission (¶0042 discloses that the first set of MIMO communication resources correspond to relatively high reliability 

communications, while the second set of MIMO communication resources might 
generally correspond to relatively low reliability communications). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Karaoguz to allow efficient usage of the resource for different payload sizes and reduce base station complexity

Regarding claim 3, the claim is drawn to a wireless transmit/receive unit (WTRU) performing substantially the same features of the method of claim 10. Therefore the claim is subject to the same rejection as claim 10.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #92, R1-1802427, February 26th – March 2nd, 2018), in view of Park et al (US20190260417).

Regarding claim 11, the cited reference 3GPP discloses all limitations of claim 8. However, 3GPP does not explicitly teach determining a number of layers associated with the transmission; and performing the transmission in the determined set of time-frequency resources using the determined number of layers associated with the transmission.
In an analogous art Park teaches determining a number of layers associated with the transmission; and performing the transmission in the determined set of time-frequency resources using the determined number of layers associated with the transmission (¶0053 discloses that the base station may receive multiple concurrent uplink NOMA transmissions from multiple UEs. ¶0109-¶0110 disclose that the layer identifier may be used to index the codebook to identify a particular spreading sequence includes the set of spreading sequences to be used by the UE. The spreading sequence codebook used by the spreading sequence component 465-a may be designed as a total number of NOMA Layers).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Park where NOMA techniques allow multiple different transmitters to transmit concurrent transmissions and enable access to more system bandwidth for transmitting devices (e.g., a user equipment (UE)), while simultaneously enabling a greater number of users to communicate on a set of time frequency resources (Park, ¶0050).

Regarding claim 4, the claim is drawn to a wireless transmit/receive unit (WTRU) performing substantially the same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #92, R1-1802427, February 26th – March 2nd, 

2018), in view of Cao et al (US20170288817).

	Regarding claim 13, the cited reference 3GPP discloses all limitations of claim 8. However, 3GPP does not explicitly teach receiving an indication from the network; adjusting the set of time-frequency resources and the MAS associated with the NOMA transmission based on the received indication from the network; and performing a retransmission in the adjusted set of time-frequency resources using the adjusted MAS.
In an analogous art Cao teaches receiving an indication from the network; adjusting the 
set of time-frequency resources and the MAS associated with the NOMA transmission based on the received indication from the network; and performing a retransmission in the adjusted set of time-frequency resources using the adjusted MAS (¶0057-¶0058 discloses that each UE may be assigned the use of a different MA signature. The assignment may change over time. For example, a UE may be assigned a first MA signature, and then at a later time the UE may be assigned another MA signature. The MA signature received and the time-frequency resource used may uniquely identify the UE and a particular UE may be assigned multiple MA signatures, e.g. a first MA signature for initial transmissions and a second MA signature for retransmissions where ¶0045 discloses that the time-frequency resources and MA signatures used for the data transmission may have a predefined mapping relationship, which means that a change of MA signature correspond to change in time-frequency resources).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Cao to use different MA signatures (i.e. first and second MA signature) where a first MA signature may be used for an initial transmission of a packet, and a second MA signature may be used for all retransmissions of that packet when transmission is not successfully decoded (Park, ¶0061 and ¶0072).

	Regarding claim 14, the combination of 3GPP and Cao discloses all limitations of claim 13. Cao further teaches adjusting the MAS comprises adjusting one or more of a set of sequence indices, lengths, seeds, and cyclic phase shifts associated with the MAS (¶0047 discloses that each UE may be assigned the use of a different MA signature where ¶0034 discloses that the MA signature may take different forms).

Regarding claim 6, the claim is drawn to a wireless transmit/receive unit (WTRU) performing substantially the same features of the method of claim 13. Therefore the claim is subject to the same rejection as claim 13.

Regarding claim 7, the claim is drawn to a wireless transmit/receive unit (WTRU) 
performing substantially the same features of the method of claim 14. Therefore the claim is subject to the same rejection as claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462